Exhibit 10.23

CARDINAL HEALTH, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

On [date of grant] (the “Grant Date”), Cardinal Health, Inc., an Ohio
corporation (the “Company”), has granted to [employee name] (“Grantee”), an
option (the “Option”) to purchase [# of shares] common shares, without par
value, of the Company (the “Shares”) for a price of [$X.XX] per share (the
“Exercise Price”). The Option has been granted under the Cardinal Health, Inc.
Amended and Restated Equity Incentive Plan, as amended (the “Plan”), and will
include and be subject to all provisions of the Plan, which are incorporated
herein by reference, and will be subject to the provisions of this agreement. In
the event of a conflict between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall control. Capitalized
terms used in this agreement which are not specifically defined will have the
meanings ascribed to such terms in the Plan. This Option shall be exercisable at
any time on or after the three-year anniversary of the Grant Date (the “Grant
Vesting Date”) and prior to [date of expiration] (the “Grant Expiration Date”).

1. Method of Exercise and Payment of Price.

(a) Method of Exercise. At any time when the Option is exercisable under the
Plan and this agreement, the Option may be exercised from time to time by
written notice to the Company, or such other method of exercise as may be
specified by the Company, including without limitation, exercise by electronic
means on the web site of the Company’s third-party option plan administrator
(the “Plan Administrator”), which will:

(i) state the number of Shares with respect to which the Option is being
exercised; and

(ii) if the Option is being exercised by anyone other than Grantee, if not
already provided, be accompanied by proof satisfactory to counsel for the
Company of the right of such person or persons to exercise the Option under the
Plan and all applicable laws and regulations.

(b) Payment of Price. The full exercise price for the Option shall be paid to
the Company as provided in the Plan.

2. Transferability. The Option shall be transferable (I) at Grantee’s death, by
Grantee by will or pursuant to the laws of descent and distribution, and (II) by
Grantee during Grantee’s lifetime, without payment of consideration, to (a) the
spouse, former spouse, parents, stepparents, grandparents, parents-in-law,
siblings, siblings-in-law, children, stepchildren, children-in-law,
grandchildren, nieces or nephews of Grantee, or any other persons sharing
Grantee’s household (other than tenants or employees) (collectively, “Family
Members”), (b) a trust or trusts for the primary benefit of Grantee or such
Family Members, (c) a foundation in which Grantee or such Family Members control
the



--------------------------------------------------------------------------------

management of assets, or (d) a partnership in which Grantee or such Family
Members are the majority or controlling partners; provided, however, that
subsequent transfers of the transferred Option shall be prohibited, except
(X) if the transferee is an individual, at the transferee’s death by the
transferee by will or pursuant to the laws of descent and distribution, and
(Y) without payment of consideration to the individuals or entities listed in
subparagraphs II(a), (b) or (c), above, with respect to the original Grantee.
The Human Resources and Compensation Committee of the Board of Directors of the
Company (the “Committee”) may, in its discretion, permit transfers to other
persons and entities as permitted by the Plan. Neither a transfer under a
domestic relations order in settlement of marital property rights nor a transfer
to an entity in which more than 50% of the voting interests are owned by Grantee
or Family Members in exchange for an interest in that entity shall be considered
to be a transfer for consideration. Within 10 days of any transfer, Grantee
shall notify the Compensation and Benefits department of the Company in writing
of the transfer. Following transfer, the Option shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer
and, except as otherwise provided in the Plan or this agreement, references to
the original Grantee shall be deemed to refer to the transferee. The events of
termination of employment of Grantee provided in paragraph 3 hereof shall
continue to be applied with respect to the original Grantee, following which the
Option shall be exercisable by the transferee only to the extent, and for the
periods, specified in paragraph 3. The Company shall have no obligation to
notify any transferee of Grantee’s termination of employment with the Company
for any reason. The conduct prohibited of Grantee in paragraphs 5 through 7 and,
if applicable, paragraph 11 of this agreement shall continue to be prohibited of
Grantee following transfer to the same extent as immediately prior to transfer
and the Option (or its economic value, as applicable) shall be subject to
forfeiture by the transferee and recoupment from Grantee to the same extent as
would have been the case of Grantee had the Option not been transferred. Grantee
shall remain subject to the recoupment provisions of paragraph 13 of this
agreement and tax withholding provisions of Section 13(d) of the Plan following
transfer of the Option.

3. Termination of Relationship.

(a) Termination by Death. If Grantee’s employment by the Company and its
subsidiaries (collectively, the “Cardinal Group”) terminates by reason of death,
then, unless otherwise determined by the Committee within 60 days of such death,
any unvested portion of the Option shall vest upon and become exercisable in
full from and after the 60th day after such death. The Option may thereafter be
exercised by any transferee of Grantee, if applicable, or by the legal
representative of the estate or by the legatee of Grantee under the will of
Grantee for a period of one year (or such other period as the Committee may
specify at or after grant or death) from the date of death or until the Grant
Expiration Date, whichever period is shorter.

(b) Termination by Reason of Retirement or Disability. If Grantee’s employment
by the Cardinal Group terminates prior to the Grant Vesting Date by reason of
retirement or disability (each as defined in the Plan), then, unless otherwise
determined by the

 

2



--------------------------------------------------------------------------------

Committee within 60 days of such retirement or disability, a Ratable Portion
(defined below) of the Option will vest on the Grant Vesting Date. Such “Ratable
Portion” shall be an amount equal to the number of Shares the subject of the
Option, multiplied by a fraction the numerator of which shall be the number of
full months between the Grant Date and the date of retirement or disability, and
the denominator of which shall be the number of full months from the Grant Date
to the Grant Vesting Date. The Option may be exercised after the Grant Vesting
Date by Grantee (or any transferee, if applicable) until the earlier of the
fifth anniversary of the date of such retirement or disability or the Grant
Expiration Date (the “Exercise Period”); provided, however, that any vesting
that would otherwise occur during the 60-day period beginning immediately after
such retirement or disability shall not occur until the end of such 60-day
period. If Grantee has at least 15 years of service with the Cardinal Group at
the time of retirement, the Option may be exercised after the Grant Vesting Date
by Grantee (or any transferee, if applicable) until the Grant Expiration Date.
Notwithstanding the foregoing, if Grantee dies after retirement or disability
but before the expiration of the Exercise Period, unless otherwise determined by
the Committee within 60 days of such death, the Ratable Portion of the Option
shall vest upon the 60th day after such death, and the Option may be exercised
by any transferee of the Option, if applicable, or by the legal representative
of the estate or by the legatee of Grantee under the will of Grantee from and
after, the 60th day after such death for a period of one year (or such other
period as the Committee may specify at or after grant or death) from the date of
death or until the expiration of the Exercise Period, whichever period is
shorter.

(c) Other Termination of Employment. If Grantee’s employment by the Cardinal
Group terminates for any reason other than death, retirement or disability
(subject to Section 10 of the Plan regarding acceleration of the vesting of the
Option upon a Change of Control), any unexercised portion of the Option which
has not vested on such date of termination will automatically terminate on the
date of such termination. Unless otherwise determined by the Committee at or
after grant or termination, Grantee (or any transferee, if applicable) will have
90 days (or such other period as the Committee may specify at or after grant or
termination) from the date of termination or until the Grant Expiration Date,
whichever period is shorter, to exercise any portion of the Option that is then
vested and exercisable on the date of termination; provided, however, that if
the termination was for Cause, as determined by the Committee, the Option may be
immediately canceled by the Committee (whether then held by Grantee or any
transferee).

4. Restrictions on Exercise. The Option is subject to all restrictions in this
agreement and/or in the Plan. As a condition of any exercise of the Option, the
Company may require Grantee or his or her transferee or successor to make any
representation and warranty to comply with any applicable law or regulation or
to confirm any factual matters (including Grantee’s compliance with the terms of
paragraphs 5 through 7 and, if applicable, paragraph 11 of this agreement or any
employment or severance agreement between any member of the Cardinal Group and
Grantee) reasonably requested by the Company.

 

3



--------------------------------------------------------------------------------

5. Agreement Not to Disclose or Use Confidential Information, Trade Secrets or
Other Business Sensitive Information. The parties acknowledge and agree that the
Cardinal Group is the sole and exclusive owner of Confidential Information,
Trade Secrets or Other Business Sensitive Information and that the Cardinal
Group has legitimate business interests in protecting such information. The
parties further acknowledge and agree that the Cardinal Group has invested, and
continues to invest, considerable amounts of time and money in obtaining,
developing and preserving the confidentiality of such information. Further, the
parties agree that, because of the trust and fiduciary relationship arising
between Grantee and the Cardinal Group, Grantee owes the Cardinal Group a
fiduciary duty to preserve and protect such information from any and all
unauthorized disclosure and use. Accordingly, Grantee shall not, either directly
or indirectly, disclose such information to any third party whatsoever and shall
not use such information in any manner, except as authorized in the reasonable
performance of Grantee’s duties while employed by the Cardinal Group.
“Confidential Information, Trade Secrets or Other Business Sensitive
Information” shall include any such information as defined by applicable law and
any information about the business of the Cardinal Group and its customers that
is not generally known to, or readily ascertainable by, the public, including,
but not limited to, financial information and models, customer lists, business
plans or strategies, marketing and sales plans or strategies, the identity,
compensation and qualifications of employees of the Cardinal Group, sources of
supply, pricing policies, operational methods, product specification or
technical processes, new product information, formulation techniques, customer
contacts, profit or cost information, research and development information or
other information that the Cardinal Group has developed or compiled.

6. Delivery of Company Property. Grantee recognizes and agrees that all
documents, magnetic media, computer disks, desktop and laptop computers and
other tangible items that were provided by the Cardinal Group and/or that
contain Confidential Information, Trade Secrets or Other Business Sensitive
Information as defined above are the sole and exclusive property of the Cardinal
Group. Upon request by the Cardinal Group, Grantee shall promptly and
immediately return to the Cardinal Group all such documents, media, disks,
desktop and laptop computers and other tangible items. Upon the termination of
Grantee’s employment with the Cardinal Group, Grantee shall promptly and
immediately return to the Cardinal Group any and all such documents, media,
disks, desktop and laptop computers or other tangible items, without request by
the Cardinal Group. Grantee shall not take any such information or make/retain
copies of such information for any purpose whatsoever except as is necessary for
the reasonable performance of Grantee’s duties while employed by the Cardinal
Group.

7. Other Covenants. Except as modified by paragraph 11 below, Grantee hereby
covenants and agrees that, in consideration of the grant hereunder, Grantee
shall not, either directly or indirectly, on Grantee’s own behalf or on any
other’s behalf, engage in or assist others in any of the following activities:

(a) Grantee shall not engage in any action or conduct that is a violation of the
policies

 

4



--------------------------------------------------------------------------------

of the Cardinal Group, including conduct that would constitute a breach of any
of the Certificates of Compliance with Company Policies and/or the Certificates
of Compliance with Company Business Ethics Policies executed by Grantee;

(b) During Grantee’s employment with the Cardinal Group and for 12 months
following the termination of such employment for any reason, Grantee shall not,
either directly or indirectly, employ, contact concerning employment, or
participate in any manner in the recruitment for employment of (whether as an
employee, officer, director, agent, consultant or independent contractor), any
person who was or is an employee, representative, officer or director of the
Cardinal Group at any time within the 12 months prior to the termination of
Grantee’s employment with the Cardinal Group;

(c) Grantee shall not at any time during employment with the Cardinal Group nor
at any time thereafter disparage the Cardinal Group or any of its employees,
officers, representatives, services or products;

(d) During Grantee’s employment with the Cardinal Group and for 12 months
following the termination of such employment for any reason, Grantee shall not
engage in any action or conduct that either does or could reasonably be expected
to undermine, diminish or otherwise damage the relationship between the Cardinal
Group and any of its customers, potential customers, vendors or suppliers that
were known to Grantee in the performance of Grantee’s job duties while employed
with the Cardinal Group;

(e) During Grantee’s employment with the Cardinal Group and for 12 months
following the termination of such employment for any reason, Grantee shall not
solicit or accept business of the same type as that in which Grantee was
employed by the Cardinal Group from any customer, potential customer, vendor or
supplier of the Cardinal Group that was known to Grantee in the performance of
Grantee’s job duties while employed with the Cardinal Group, nor shall Grantee
during such time period solicit or accept such business within any geographic
area in which Grantee was assigned or for which Grantee had any managerial
responsibility;

(f) During Grantee’s employment with the Cardinal Group and for 12 months
following the termination of such employment for any reason, Grantee shall not
accept employment with or serve as a consultant or advisor or in any other
capacity to an entity that is in competition with the business conducted by any
member of the Cardinal Group within a geographic area in which Grantee was
assigned or for which Grantee had any managerial responsibility; and

(g) Grantee shall not breach or violate any provision of any employment or
severance agreement that Grantee has with any member of the Cardinal Group.

8. Inevitable Disclosure. The parties specifically acknowledge and agree that
the provisions of this agreement are reasonable in light of the fact that, in
the event that Grantee would become employed or otherwise associated with a
competitor of the

 

5



--------------------------------------------------------------------------------

Cardinal Group, it would be inevitable that Grantee would disclose Confidential
Information, Trade Secrets or Other Business Sensitive Information as defined
above to such competitor. The parties acknowledge and agree that Grantee has
been introduced by the Cardinal Group to such Confidential Information, Trade
Secrets or Other Business Sensitive Information as defined above and that such
information would aid the competitor and that the threat of such inevitable
disclosure is so great that, for purposes of this agreement, it must be assumed
that such disclosure would occur.

9. Covenants Are Independent Elements. The parties acknowledge that the
obligations and covenants set forth in paragraphs 5 through 8 above and, if
applicable, paragraph 11 below are essential independent elements of this Option
grant and that, but for Grantee agreeing to comply with them, the Cardinal Group
would not have granted such Option to Grantee. The parties agree and acknowledge
that the provisions contained in paragraphs 5 through 8 above and, if
applicable, paragraph 11 below are ancillary to, or part of, an otherwise
enforceable agreement at the time the agreement is made with regard to such
paragraphs. The existence of any claim by Grantee against the Cardinal Group,
whether based on this agreement or otherwise, shall not operate as a defense to
the enforcement of the covenants contained in paragraphs 5 through 8 above and,
if applicable, paragraph 11 below. The covenants contained in paragraphs 5
through 8 above and, if applicable, paragraph 11 below will remain in full force
and effect whether Grantee is terminated by the Cardinal Group or voluntarily
resigns.

10. Assignment of Covenants. The rights of the Cardinal Group under this
agreement shall inure to the benefit of, and be binding upon, its successors and
assigns. Any successor or assign of the Cardinal Group is authorized to enforce
the covenants contained in this agreement. Any successor or assign of the
Cardinal Group is authorized by the parties to enforce the covenants contained
herein as if the name of such successor or assign shall replace the Cardinal
Group throughout this agreement and any consent and/or notice, written or
otherwise, is hereby waived and deemed unnecessary by Grantee.

11. California Specific Modifications. This paragraph 11 shall supercede and
modify certain of the covenants, obligations and restrictions of Grantee set
forth in paragraph 7 above in the event that, and only during such time that,
Grantee’s principal employment with the Cardinal Group is in the State of
California. In the event that any of the provisions contained in subparagraphs
7(d) through (f) above are inconsistent with the provisions of this paragraph 11
with regard to the State of California, then the provisions contained in
subparagraphs 7(d) through (f) shall not apply and the following provisions
shall apply instead:

(a) Within the geographic area in which Grantee was assigned or for which
Grantee had any managerial responsibility, Grantee shall not, during Grantee’s
employment with the Cardinal Group and for 12 months following termination of
such employment for any reason, solicit or actually transact business with any
existing customer of the Cardinal Group of which Grantee’s knowledge of the
existence of that customer or of that customer’s purchasing habits, product
preferences or commercial practices exists because

 

6



--------------------------------------------------------------------------------

of Grantee’s receipt of Confidential Information, Trade Secrets or Other
Business Sensitive Information from the Cardinal Group; and

(b) Regardless of geographic area, Grantee shall not, during the period of
Grantee’s employment with the Cardinal Group and for 12 months following
termination of such employment for any reason, solicit business from any
customers of the same type as the business of the Cardinal Group at the time of
the termination of Grantee’s employment with the Cardinal Group whose identities
are not already within the public domain if Grantee directly serviced such
customers, was assigned to such customers, was responsible for such customers or
otherwise had personal contact with such customers during the 12-month period
immediately preceding expiration of Grantee’s employment with the Cardinal
Group.

In the event that Grantee is reassigned to any other state within the United
States of America other than the State of California or to any other country,
then all of the provisions of paragraph 7 above shall apply in full force and
effect and the provisions of this paragraph 11 shall not apply.

12. Reasonableness of Restrictions Contained in Agreement. Grantee acknowledges
that the covenants contained in this agreement are reasonable in nature, are
fundamental for the protection of the legitimate business and proprietary
interests of the Cardinal Group, are necessary to protect the goodwill between
the Cardinal Group and its customers, and do not adversely affect Grantee’s
ability to earn a living in any capacity that does not violate such covenants.
The parties further agree that in the event of any violation by Grantee of any
such covenants, the Company will suffer immediate and irreparable injury for
which there is no adequate remedy at law.

13. Special Forfeiture/Repayment Rules. If Grantee engages in conduct that is in
violation of the covenants and restrictions contained in this agreement, then
Grantee shall be subject to the following special forfeiture/repayment rules in
addition to any other remedy that the Cardinal Group may have:

(a) the Option granted under this agreement (or any part thereof that has not
been exercised) shall immediately and automatically terminate, be forfeited, and
shall cease to be exercisable at any time; and

(b) Grantee shall, within 30 days following written notice from the Company, pay
the Company an amount equal to the gross option gain realized or obtained by
Grantee or any transferee resulting from the exercise of such Option, measured
at the date of exercise (i.e., the difference between the market value of the
Shares underlying the Option on the exercise date and the exercise price paid
for such Shares underlying the Option), with respect to any portion of the
Option that has already been exercised at any time within three years prior to
the conduct by Grantee that is in violation of the covenants and restrictions of
this agreement (the “Look-Back Period”), less $1.00.

 

7



--------------------------------------------------------------------------------

Grantee may be released from Grantee’s obligations under this paragraph 13 if
and only if the Committee (or its duly appointed designee) determines, in
writing and in its sole discretion, that such action is in the best interests of
the Company. Grantee agrees to provide the Company with at least 10 days’
written notice prior to directly or indirectly accepting employment with or
serving as a consultant or advisor or in any other capacity to a competitor and
further agrees to inform any such new employer, before accepting employment, of
the terms of this agreement and Grantee’s continuing obligations contained
herein. No provisions of this agreement shall diminish, negate or otherwise
impact any separate noncompete or other agreement to which Grantee may be a
party, including, but not limited to, any of the Certificates of Compliance with
Company Policies and/or the Certificates of Compliance with Company Business
Ethics Policies; provided, however, that to the extent that any provisions
contained in any other agreement are inconsistent in any manner with the
restrictions and covenants of Grantee contained in this agreement, the
provisions of this agreement shall take precedence and such other inconsistent
provisions shall be null and void. Grantee acknowledges and agrees that the
restrictions and covenants of Grantee contained in this agreement are being made
for the benefit of the Company in consideration of Grantee’s receipt of the
Option, in consideration of employment, in consideration of exposing Grantee to
the Company’s business operations and confidential information, and for other
good and valuable consideration, the adequacy of which consideration is hereby
expressly confirmed. Grantee further acknowledges that the receipt of the Option
and execution of this agreement are voluntary actions on the part of Grantee and
that the Company is unwilling to provide the Option to Grantee without including
the restrictions and covenants of Grantee contained in this agreement. Further,
the parties agree and acknowledge that the provisions contained in paragraph 7
and, if applicable, paragraph 11 above are ancillary to or part of an otherwise
enforceable agreement at the time the agreement is made.

14. Right of Set-Off. By accepting this Option, Grantee consents to a deduction
from, and set-off against, any amounts owed to Grantee by any member of the
Cardinal Group from time to time (including, but not limited to, amounts owed to
Grantee as wages, severance payments or other fringe benefits) to the extent of
the amounts owed to the Cardinal Group by Grantee under this agreement.

15. Governing Law/Venue. This agreement shall be governed by the laws of the
State of Ohio, without regard to principles of conflicts of law, except to the
extent superceded by the laws of the United States of America. The parties agree
and acknowledge that the laws of the State of Ohio bear a substantial
relationship to the parties and/or this agreement and that the Option and
benefits granted herein would not be granted without the governance of this
agreement by the laws of the State of Ohio. In addition, all legal actions or
proceedings relating to this agreement shall be brought in state or federal
courts located in Franklin County, Ohio and the parties executing this agreement
hereby consent to the personal jurisdiction of such courts. In the event of any
violation or attempted violations of the restrictions and covenants of Grantee
contained in this agreement, the Cardinal Group shall be entitled to specific
performance and injunctive relief or other equitable relief, including the
issuance ex parte of a temporary restraining order, without

 

8



--------------------------------------------------------------------------------

any showing of irreparable harm or damage, such irreparable harm being
acknowledged and admitted by Grantee, and Grantee hereby waives any requirement
for the securing or posting of any bond in connection with such remedy, without
prejudice to the rights and remedies afforded the Cardinal Group hereunder or by
law. In the event that it becomes necessary for the Cardinal Group to institute
legal proceedings under this agreement, Grantee shall be responsible to the
Company for all costs and reasonable legal fees incurred by the Company with
regard to such proceedings.

16. Severability. It is the desire and intent of the parties that the provisions
of this agreement shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any particular provision or portion of this agreement
shall be determined by a court of competent jurisdiction to be invalid or
unenforceable as written, it is the intent and desire of the parties that the
court shall modify the language of such provision or portion of this agreement
to the extent necessary to make it valid and enforceable. If no such
modification by the court is possible, this agreement shall be deemed amended to
delete therefrom only the provision or portion thus determined to be invalid or
unenforceable. Such modification or deletion is to apply only with respect to
the operation of such provision in the particular jurisdiction in which such
court determination is made.

17. Action by the Committee. The parties agree that the interpretation of this
agreement shall rest exclusively and completely within the good faith province
and discretion of the Committee. The parties agree to be bound by the decisions
of the Committee with regard to the interpretation of this agreement and with
regard to any and all matters set forth in this agreement. The Committee may
delegate its functions under this agreement to an officer of the Cardinal Group
designated by the Committee (hereinafter the “designee”). In fulfilling its
responsibilities hereunder, the Committee or its designee may rely upon
documents, written statements of the parties, or such other material as the
Committee or its designee deems appropriate. The parties agree that there is no
right to be heard or to appear before the Committee or its designee and that any
decision of the Committee or its designee relating to this agreement, including
without limitation whether particular conduct constitutes a violation of the
covenants, obligations and restrictions of Grantee set forth in paragraphs 5
through 7 and, if applicable, paragraph 11 above shall be final and binding
unless such decision is arbitrary and capricious.

18. Prompt Acceptance of Agreement. The Option grant evidenced by this agreement
shall, at the discretion of the Committee, be forfeited if this agreement is not
electronically executed by Grantee by indicating Grantee’s acceptance of this
agreement in accordance with the acceptance procedures set forth on the Plan
Administrator’s web site within 90 days of the Grant Date.

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option grant under and participation in the
Plan or future options that may be granted under the Plan by electronic means or
to request Grantee’s

 

9



--------------------------------------------------------------------------------

consent to participate in the Plan by electronic means. Grantee hereby consents
to receive such documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, including the
acceptance of option grants and the execution of option agreements through
electronic signature.

20. Notices. All notices, requests, consents and other communications required
or provided under this agreement to be delivered by Grantee to the Company will
be in writing and will be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:

Cardinal Health, Inc.

7000 Cardinal Place

Dublin, Ohio 43017

Attention: Chief Legal Officer

Facsimile: (614) 757-6948

All notices, requests, consents and other communications required or provided
under this agreement to be delivered by the Company to Grantee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Grantee.

 

CARDINAL HEALTH, INC. By:     

Robert D. Walter

Chairman and CEO

ACCEPTANCE OF AGREEMENT

Grantee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this agreement; (b) voluntarily and knowingly accepts this agreement and the
Option granted to him or her under this agreement subject to all provisions of
the Plan and this agreement, including the obligations and covenants set forth
in paragraphs 5 through 8 above and, if applicable, paragraph 11 above; and
(c) represents that he or she understands that the acceptance of this agreement
through an on-line or electronic system carries the same legal significance as
if he or she manually signed the agreement. Grantee further acknowledges
receiving a copy of the Company’s most recent Annual Report on Form 10-K and
other communications routinely distributed to the Company’s shareholders and a
copy of the Plan Description dated [date of Plan Description] pertaining to the
Plan.

 

10